    Case: 1:19-cv-02280 Document #: 62 Filed: 12/06/19 Page 1 of 3 PageID #:426




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 GRAMBLING T. DOMINIQUE JR.,

         PLAINTIFF,                                Case No.: 19-cv-2280

         vs.                                       Judge Manish S. Shah

 ILLINOIS STATE TROOPER SNIDEY,                    Magistrate Judge Young B. Kim
 UNKNOWN DEFENDANT OFFICER

         DEFENDANTS.

    PLAINTIFF’S COUNSEL’S MOTION FOR LEAVE TO FIILE A REPLY TO
PLAINTIFF’S RESPONSE TO PLAINTIFF’S COUNSELS’ MOTION TO WITHDRAW

       NOW COMES the Plaintiff’s counsel’s, Blake W. Horwitz, Esq. and Robert S. Kroeger,

Esq. and brings their Motion for Leave to File a Reply to Response to Plaintiff’s Motion to

Withdraw as Counsel of Record. In support, Plaintiff’s counsel states as follows:

       1.      On November 26, 2019, Plaintiff’s counsel filed their motion to withdraw as

counsel of record citing irreconcilable differences with the Plaintiff. [Dkt. 59]. Careful not to

divulge information protected by the attorney-client privilege, Plaintiff’s counsel did not elaborate

on the nature of the irreconcilable differences.

       2.      On December 4, 2019, the Plaintiff filed a response to Plaintiff’s counsel’s motion.

[Dkt. No. 60]. Relative to the irreconcilable differences between Plaintiff and Plaintiff’s counsel,

the motion largely discusses communications that Plaintiff’s counsel had with Plaintiff regarding

a witness to the case. Id. This is a narrow framing of the differences the Plaintiff and the Plaintiff’s

counsel have experienced during this litigation.

       3.      Plaintiff’s counsel did not anticipate discussing the specific nature of the

irreconcilable difference. Given Plaintiff’s response, it is necessary to do so. This requires a


                                                   1
    Case: 1:19-cv-02280 Document #: 62 Filed: 12/06/19 Page 2 of 3 PageID #:426




detailed analysis of the Illinois Rules of Professional Conduct. Plaintiff’s counsel is requesting that

the Court allows Plaintiff’s counsel to file a reply to the Plaintiff’s response. Plaintiff’s counsel

asks that it is given until December 13, 2019 to file the reply so that Plaintiff’s counsel can consult

with an independent attorney regarding any potential attorney-client privilege issues that may arise

in Plaintiff’s counsel’s reply.

        4.      Plaintiff further requests that if the Court grants this motion any reply that is filed

regarding the Motion to Withdraw is filed under seal to protect any attorney-client communication

and/or work product regarding irreconcilable differences.

        WHEREFORE Plaintiff’s counsel respectfully requests that the Court grant Plaintiff’s

Counsel’s Motion for Leave to File a Reply to Plaintiff’s Response to Plaintiff’s Counsel’s Motion

to Withdraw.

                                                                             Respectfully submitted,

                                                                                  s/ Robert Kroeger
                                                                         An attorney for the Plaintiff




Blake Horwitz
Robert Kroeger
The Blake Horwitz Law Firm, Ltd.
111 W. Washington St., Ste. 1611
Chicago, IL 60602
Phone: (312) 676-2100
Fax: (312) 445-8741

                                                  2
    Case: 1:19-cv-02280 Document #: 62 Filed: 12/06/19 Page 3 of 3 PageID #:426




                                  CERTIFICATE OF SERVICE

        On December 6, 2019, I, the undersigned caused the above Plaintiff Counsel’s Motion for
Leave to File a Reply to Plaintiff’s Response to Plaintiff’s Counsel’s Motion to Withdraw to be
file with the Clerk of the Court using the Northern District of Illinois ECF/CM e-filing system
which sent notice to all parties of record. Additionally, I sent a copy via e-mail to the parties listed
below:

       Grambling T. Dominique
       gtdominique72@yahoo.com

                                                                              Respectfully submitted,

                                                                                    s/ Robert Kroeger




Blake Horwitz
Robert Kroeger
The Blake Horwitz Law Firm, Ltd.
111 W. Washington St., Ste. 1611
Chicago, IL 60602
Phone: (312) 676-2100
Fax: (312) 445-8741




                                                   3
